Case 2:20-cv-00015-JRG Document 48-1 Filed 06/01/20 Page 1 of 7 PageID #: 929



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

MONARCH NETWORKING SOLUTIONS                      §
LLC                                               §
                                                  §
          v.                                      §           Case No. 2:20-CV-0015-JRG
                                                  §
CISCO SYSTEMS, INC., ET AL.                       §
                                 DOCKET CONTROL ORDER

          In accordance with the scheduling conference held in this case, it is hereby ORDERED

that the following schedule of deadlines is in effect until further order of this Court:

    Ordered Date     Amended Date                 Case Event

    May 3, 2021                                   *Jury Selection – 9:00 a.m. in Marshall, Texas

    April 5, 2021                                 * If a juror questionnaire is to be used, an
                                                  editable (in Microsoft Word format)
                                                  questionnaire shall be jointly submitted to the
                                                  Deputy Clerk in Charge by this date. 1

    March 29, 2021                                *Pretrial Conference – 9:00 a.m. in Marshall,
                                                  Texas before Judge Rodney Gilstrap

    March 22, 2021                                *Notify Court of Agreements Reached During
                                                  Meet and Confer

                                                  The parties are ordered to meet and confer on
                                                  any outstanding objections or motions in limine.
                                                  The parties shall advise the Court of any
                                                  agreements reached no later than 1:00 p.m. three
                                                  (3) business days before the pretrial conference.

    March 22, 2021                                *File Joint Pretrial Order, Joint Proposed Jury
                                                  Instructions, Joint Proposed Verdict Form,
                                                  Responses to Motions in Limine, Updated
                                                  Exhibit Lists, Updated Witness Lists, and
                                                  Updated Deposition Designations


1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.
Case 2:20-cv-00015-JRG Document 48-1 Filed 06/01/20 Page 2 of 7 PageID #: 930




    March 15, 2021                                *File Notice of Request for Daily Transcript or
                                                  Real Time Reporting.

                                                  If a daily transcript or real time reporting of
                                                  court proceedings is requested for trial, the party
                                                  or parties making said request shall file a notice
                                                  with the Court and e-mail the Court Reporter,
                                                  Shelly                 Holmes,                   at
                                                  shelly_holmes@txed.uscourts.gov.

    March 8, 2021                                 File Motions in Limine

                                                  The parties shall limit their motions in limine to
                                                  issues that if improperly introduced at trial
                                                  would be so prejudicial that the Court could not
                                                  alleviate the prejudice by giving appropriate
                                                  instructions to the jury.

    March 8, 2021                                 Serve Objections         to   Rebuttal     Pretrial
                                                  Disclosures

    March 1, 2021                                 Serve Objections to Pretrial Disclosures; and
                                                  Serve Rebuttal Pretrial Disclosures

    February   16,                                Serve Pretrial Disclosures (Witness List,
    2021                                          Deposition Designations, and Exhibit List) by
                                                  the Party with the Burden of Proof

    February    8,                                *Response to Dispositive Motions (including
    2021                                          Daubert Motions). Responses to dispositive
                                                  motions that were filed prior to the dispositive
                                                  motion deadline, including Daubert Motions,
                                                  shall be due in accordance with Local Rule CV-
                                                  7(e), not to exceed the deadline as set forth in
                                                  this Docket Control Order. 2 Motions for
                                                  Summary Judgment shall comply with Local
                                                  Rule CV-56.




2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                                -2-
Case 2:20-cv-00015-JRG Document 48-1 Filed 06/01/20 Page 3 of 7 PageID #: 931




 January    25,                       *File Motions to Strike Expert Testimony
 2021                                 (including       Daubert        Motions)

                                      No motion to strike expert testimony (including
                                      a Daubert motion) may be filed after this date
                                      without leave of the Court.

 January    25,                       *File Dispositive Motions
 2021
                                      No dispositive motion may be filed after this
                                      date without leave of the Court.

                                      Motions shall comply with Local Rule CV-56
                                      and Local Rule CV-7. Motions to extend page
                                      limits will only be granted in exceptional
                                      circumstances.     Exceptional circumstances
                                      require more than agreement among the parties.

 January    19, January 21, 2020      Deadline to Complete Expert Discovery
 2021

 January 4, 2021 January 11, 2021     Serve Disclosures for Rebuttal Expert Witnesses

 December   14,                       Deadline to Complete Fact Discovery and File
 2020                                 Motions to Compel Discovery

 December   14,                       Serve Disclosures for Expert Witnesses by the
 2020                                 Party with the Burden of Proof

 December   11,                       Comply with P.R. 3-7 (Opinion of Counsel
 2020                                 Defenses)

 November 20,                         *Claim Construction Hearing – 9:00 a.m. in
 2020                                 Marshall, Texas before Judge Rodney Gilstrap

 November    6,                       *Comply with P.R. 4-5(d) (Joint Claim
 2020                                 Construction Chart)

 October    30,                       *Comply with P.R. 4-5(c) (Reply Claim
 2020                                 Construction Brief)

 October    23, October 21, 2020      Comply with P.R. 4-5(b) (Responsive Claim
 2020                                 Construction Brief)




                                    -3-
Case 2:20-cv-00015-JRG Document 48-1 Filed 06/01/20 Page 4 of 7 PageID #: 932




    October 9, 2020 October 5, 2020          Comply with P.R. 4-5(a) (Opening Claim
                                             Construction Brief) and Submit Technical
                                             Tutorials (if any)

                                             Good cause must be shown to submit technical
                                             tutorials after the deadline to comply with P.R.
                                             4-5(a).

    October 9, 2020                          Deadline to Substantially Complete Document
                                             Production and Exchange Privilege Logs

                                             Counsel are expected to make good faith efforts
                                             to produce all required documents as soon as
                                             they are available and not wait until the
                                             substantial completion deadline.

    September 25, October 2, 2020            Comply with P.R. 4-4 (Deadline to Complete
    2020                                     Claim Construction Discovery)

    September 18, September 17, 2020         File Response to Amended Pleadings
    2020

    September       4,                       *File Amended Pleadings
    2020
                                             It is not necessary to seek leave of Court to
                                             amend pleadings prior to this deadline unless the
                                             amendment seeks to assert additional patents.

    August      28, September 4, 2020        Comply with P.R. 4-3 (Joint Claim Construction
    2020                                     Statement)

    August 7, 2020       August 14, 2020     Comply with P.R. 4-2 (Exchange Preliminary
                                             Claim Constructions)

    July 17, 2020        July 24, 2020       Comply with P.R. 4-1 (Exchange Proposed
                                             Claim Terms)

    June 29, 2020        July 12, 2020       Defendant Charter shall comply with P.R. 3-4

    June 29, 2020                            Comply with Standing Order Regarding
                                             Subject-Matter Eligibility Contentions 3



3
 _http://www.txed.uscourts.gov/sites/default/files/judgeFiles/EDTX%20Standing%20Order%20
Re%20Subject%20Matter%20Eligibility%20Contentions%20.pdf             [https://perma.cc/RQN2-
YU5P]


                                            -4-
Case 2:20-cv-00015-JRG Document 48-1 Filed 06/01/20 Page 5 of 7 PageID #: 933




 June 29, 2020                                   Comply with P.R. 3-3 (Invalidity Contentions)

                                                 Defendant Cisco shall also comply with P.R. 3-
                                                 4

 June 8, 2020                                    *File Proposed Protective Order and Comply
                                                 with Paragraphs 1 & 3 of the Discovery Order
                                                 (Initial and Additional Disclosures)

                                                 The Proposed Protective Order shall be filed as
                                                 a separate motion with the caption indicating
                                                 whether or not the proposed order is opposed in
                                                 any part.

 June 1, 2020                                    *File Proposed Docket Control Order and
                                                 Proposed Discovery Order

                                                 The Proposed Docket Control Order and
                                                 Proposed Discovery Order shall be filed as
                                                 separate motions with the caption indicating
                                                 whether or not the proposed order is opposed in
                                                 any part.

 May 26, 2020                                    Join Additional Parties

 May 4, 2020                                     Comply with P.R. 3-1 & 3-2 (Infringement
                                                 Contentions)
(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                              ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)


                                               -5-
Case 2:20-cv-00015-JRG Document 48-1 Filed 06/01/20 Page 6 of 7 PageID #: 934



business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.

        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial Order,
the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The Plaintiff
shall also specify the nature of each theory of infringement, including under which subsections of
35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided infringement or
infringement under the doctrine of equivalents. Each Defendant shall indicate the nature of each
theory of invalidity, including invalidity for anticipation, obviousness, subject-matter eligibility,
written description, enablement, or any other basis for invalidity. The Defendant shall also specify
each prior art reference or combination of references upon which the Defendant shall rely at trial,
with respect to each theory of invalidity. The contentions of the Parties may not be amended,
supplemented, or dropped without leave of the Court based upon a showing of good cause.




                                                 -6-
Case 2:20-cv-00015-JRG Document 48-1 Filed 06/01/20 Page 7 of 7 PageID #: 935




                                    -7-
